Exhibit D NOTICE OF WITHDRAWAL OF TENDER Regarding Shares of Beneficial Interest in Global Equity Long/Short Master Fund Tendered Pursuant to the Offer to Purchase Dated December 6, 2013 The Offer and withdrawal rights will expire at, and this Notice of Withdrawal must be received by the Fund by 12:00 midnight, Eastern Time, on December 26, 2013, unless the Offer is extended. Complete this Notice of Withdrawal and Return by Mail or Fax to: Global Equity Long/Short Master Fund 301 West Barbee Chapel Road Chapel Hill, North Carolina 27517 Fax:(919) 933-4048 For additional information: Phone: (919) 933-4004 Complete this form only if you would like to rescind your previous tender request. Ladies and Gentlemen: The undersigned wishes to withdraw the tender of its shares of beneficial interest (“Shares”) in Global Equity Long/Short Master Fund (the “Fund”), or the tender of a portion of such interest, for purchase by the Fund that previously was submitted by the undersigned in a Letter of Transmittal dated . This tender was in the amount of: [ ] Entire Shares. [ ] Portion of Shares expressed as a specific dollar value.$ [ ] Portion of Shares in excess of the Required Minimum Balance. The undersigned recognizes that upon the submission on a timely basis of this Notice of Withdrawal of Tender, properly executed, Shares of the Fund (or portion of Shares) previously tendered will not be purchased by the Fund upon expiration of the tender offer described above. 1 Signature(s). For Individual Investors and Joint Tenants: For Other Investors: Signature Print Name of Investor (Signature of Owner(s) Exactly as Appeared on Investor Certification) Print Name of Investor Signature (Signature of Owner(s) Exactly as Appeared on Investor Certification) Joint Tenant Signature if necessary Print Name of Signatory and Title (Signature of Owner(s) Exactly as Appeared on Investor Certification) Print Name of Joint Tenant Co-signatory if necessary (Signature of Owner(s) Exactly as Appeared on Investor Certification) Print Name and Title of Co-signatory Date: 2
